Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-20
Withdrawn: 
NONE
Rejected:
1-20
Amended: 
NONE
New: 
NONE
Independent:
1, 9, 15


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-246555A (JP’555) in view of Gasqueres et al (US 2013/0284322).
JP’555 teaches an Al-Zn-Mg alloy at abstract, Table 1 comprising (in wt%):



Claim 1
Al alloy



cl. 2



cl. 3



cl. 4


Claim 9
Al alloy



cl. 10
Claim 15



JP’555


JP’555 ex. A1
Zn
4.5-8.0



6.0-7.0

4.5-8.0
5.5-7.5
5.81
Mg
0.9-2.0



1.0-1.75

0.9-2.0
1.2-2.2
1.31
Cu
0.01-0.3



0.1-0.3

0.01-0.3
-0.10
0.03
Zr
0-0.05

0-0.04

0-0.05

0-0.05
-0.05
0.01
Fe
0.04-0.12



0.10-0.12

0.04-0.12
(impurity)
0.18 (outside)
Si



0-0.10




0.03
Zn/Mg

4:1 to 7:1



4:1 to 7:1




wherein JP’555 teaches ranges of Zn, Mg, Cu, and Zr that overlap the claimed ranges (cl. 1-4, 9, 10, 15, 16). JP’555 teaches typically 0.03% Si is present and 0.18% Fe is present as impurities (see JP’555 Table 1), which falls within the claimed Si range (cl. 4), but is outside the claimed Fe range. JP’555 mentions Fe as an unavoidable impurity, but does not teach the claimed range of 0.04-0.12% Fe (cl. 1). 
	However, Gasqueres teaches minimizing Fe to <0.15% [0056], such as 0.08% Fe or 0.13% Fe (Table 1) improves the mechanical strength of Al-Zn-Mg alloys [0056]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have maintained Fe to <0.15% Fe (such as 0.08% Fe or 0.13% Fe) in the Al-Zn-Mg alloy of JP’555, because Gasqueres teaches said Fe amount improves its mechanical strength. It is therefore held that the combination of JP’555 together with Gasqueres would have suggested an alloy as presently claimed to one of ordinary skill in the art.
Concerning claims 16, 17 and 19, JP’555 teaches said alloy is formed into case-type structures for laptops, personal computers, cellular phones, and digital cameras, and therefore meets the instant product limitation.   Concerning claims 2 and 10, the ranges of Zn and Mg taught by JP’555 overlap the claimed Zn/Mg ratio. Concerning claims 8, 14, and 20, JP’555 teaches said ex A1 exhibits YS of 401 MPa (Table 2) and B2 exhibits YS of 456 MPa, which meet the instantly claimed minimum YS.
Concerning claims 5, 7, 11, 13, 17, 19, which mention a minimum thermal conductivity or vol% of MgZn2 precipitates, because JP’555 teaches an identical Al-Zn alloy product, processed by extrusion and heat treatment; therefore substantially the same properties, such as thermal conductivity and vol% MgZn2 precipitates are reasonably expected in the prior art product, as in the instant invention.  Therefore these claims are also rejected under this combination of references.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al (US 2013/0213533A1) optionally in view of Gasqueres et al (US 2013/0284322).
Shikama teaches an Al-Zn-Mg alloy (see Shikama at abstract, etc) comprising (in wt%):



Claim 1
Al alloy



cl. 2



cl. 3



cl. 4


Claim 9
Al alloy



cl. 10
Claim 15


Shikama
Zn
4.5-8.0



6.0-7.0

4.5-8.0
3.0-8.0
Mg
0.9-2.0



1.0-1.75

0.9-2.0
0.4-2.0
Cu
0.01-0.3



0.1-0.3

0.01-0.3
0.05-2.0
Zr
0-0.05

0-0.04

0-0.05

0-0.05

Fe
0.04-0.12



0.10-0.12

0.04-0.12
-0.35
Si



0-0.10



-0.30
Zn/Mg

4:1 to 7:1



4:1 to 7:1


Grain aspect ratio







Typically 1.0-1.5


which overlaps the claimed ranges of Zn, Mg, Cu, Zr, Fe, Si as well as the claimed Zn/Mg ratio (cl. 1-4, 9, 10, 15, 16) (see Table above for comparison). 
Shikama mentions Fe as an unavoidable impurity [0033], limited to 0-0.25%, which encompasses the amended range of 0.04-0.12% Fe (cl. 1, 15), 0.10-0.12% Fe (cl. 9). Because Shikama teaches an overlapping Al-Zn-Mg alloy (complete with an overlap of Fe), it is held that Shikama has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

	Alternatively, Gasqueres teaches an Fe amount of <0.15% [0056], such as 0.08% Fe or 0.13% Fe (Table 1) improves the mechanical strength of Al-Zn-Mg alloys [0056]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have selected the narrow range of <0.15% Fe for the Al-Zn-Mg alloy of Shikama, because Gasqueres teaches <0.15% Fe (such as 0.08% Fe or 0.13% Fe) improves the mechanical strength. Therefore, at a minimum It is held that combined disclosures of Shikama together with Gasqueres would have suggested the presently claimed invention to one of ordinary skill in the art.
Concerning claims 16-19, Shikama teaches an article is formed out of said alloy – such as a hollow extruded material (abstract) with excellent strength properties. It would have been obvious to one of ordinary skill in the art to have used the hollow extruded Al-Zn alloy product of Shikama for an electronic housing, because Shikama teaches said hollow extrusion has excellent strength properties absent of weld cracking (examples).
Concerning claims 6, 12, and 18, Shikama teaches examples with an average aspect ratio 1.2 (see ex. A2, Table 2 of Shikama), which falls within the instantly claimed minimums.  Concerning claims 8, 14, and 20, Shikama teaches examples with a YS 375MPa (see ex. A2, Table 2 of Shikama), which falls within the instantly claimed minimums.  Concerning claims 5, 7, 11, 13, 17, 19, which mention a minimum thermal conductivity or vol% of MgZn2 precipitates, because Shikama teaches an overlapping Al-Zn alloy product, processed by extrusion and heat treatment, then substantially the same properties, such as thermal conductivity and vol% MgZn2 precipitates are reasonably expected to occur, as for the instant invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,208,371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’371 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, with YS≥300MPa and average grain aspect ratio ≤1 : 1.2 (see in particular, US’371 at claims 1, 15, 17).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,762. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’762 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, vol% MgZn2 precipitates, thermal conductivity, YS≥280MPa and average grain aspect ratio 1.0 to 1.3 (see in particular, US’762 at claim 1). 

Claims 1-8, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,544,493. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US’493 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, having a Zn/Mg ratio. overlapping that presently claimed.  Claim 13 of US’493 recites a substantially overlapping Al-Zn-Mg alloy processed by hot working, solution treating, and aging; therefore substantially the same properties (including vol% MgZn2 precipitates, thermal conductivity, and average grain aspect ratio) are expected for the alloy product defined in the claims of US’493 as for the products of the present claims. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/851,466 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-16 of US’466 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, as well as a Zn/Mg ratio and amount of MgZn2 overlapping that presently claimed. Claim 9 of US’466 recites a substantially overlapping Al-Zn-Mg alloy; therefore substantially the same properties (including vol% MgZn2 precipitates, thermal conductivity, and average grain aspect ratio) are expected for the alloy product claimed in US’466 as for the presently claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment/Arguments
In the response filed on 3/14/22 applicant submitted various arguments traversing the rejections of record. 
Applicant’s argument that the claimed range of Fe exhibits unexpected fine grain structure, improved strength, and lighter anodization has not been found persuasive.  Gasqueres teaches motivation to select an amount of Fe within the amended narrow range (such as 0.08%, 0.13% Fe), namely, to improve strength (see Gasqueres at [0056]). Further, it is known in the art of aluminum alloys that Fe, which is the most common impurity in aluminum, when present in small amounts, reduces the grain size and increases strength (see “Aluminum and Aluminum Alloys” p 43). Applicant has not shown the claimed range of Fe provides any unexpected properties or results in view of the teachings of the prior art (wherein reduction of grain size and increase in strength are expected for impurity levels of Fe, see Fig. 23 p 43 of “Aluminum and Aluminum Alloys” as well as discussion above).
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the positive addition of Fe has not been found persuasive. Gasqueres teaches motivation to select an amount of Fe within the claimed range (such as 0.08%, 0.13% Fe), to improve strength (see Gasqueres at [0056], examples).
With respect to applicant’s argument of additional advantages or latent properties (lighter color after anodization, etc.), prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979), see MPEP 2145. 
Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/22/22